         Case 1:20-cv-10523-DLC Document 36 Filed 06/08/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
__________________________________________
 JOHN R. WADE, III, SHARON WADE, JOHN )
 WADE IV, and TAYLOR WADE,                 )
                                           )
                   Plaintiffs,             )
            v.                             )
                                           )
 TRI-WIRE EMPLOYEE STOCK OPTION            )
 TRUST, SCOTT PERRY, ROBERT R. NEWELL, )
 ROBERT LANDRY, DAVID GESMONDI,            ) Civil Action No. 1:20-cv-10523-DLC
 CAPITAL TRUSTEES, LLC, SPINNAKER          )
 TRUST, ROBERT GOULD, JEANINE              )
 PENDERGAST, EMPIRE VALUATION              )
 CONSULTANTS, LLC, SES WINDING UP          )
 CORPORATION f/k/a SES ADVISORS, INC.,     )
 SES ESOP STRATEGIES, LLC, as successor to )
 SES ADVISORS, INC., BELLMARK              )
 PARTNERS, LLC, JOHN MARSH, LORI           )
 WENETTA, and RUBEN KLEIN,                 )
                    Defendants.            )
__________________________________________ )

                               NOTICE OF APPEARANCE

       Please enter the appearance of Nicholas Ramacher, Esq. of Donnelly, Conroy & Gelhaar,

LLP as counsel for defendants Scott Perry, Robert R. Newell, Robert Landry, Ruben Klein, John

Marsh and Lori Wenetta in the above-captioned matter.

 Dated: June 8, 2020                       Respectfully submitted,

                                           SCOTT PERRY, ROBERT R. NEWELL,
                                           ROBERT LANDRY, RUBEN KLEIN,
                                           JOHN MARSH and LORI WENETTA

                                           By their attorneys,
                                            /s/ Nicholas Ramacher
                                           Nicholas Ramacher (BBO# 680258)
                                           DONNELLY, CONROY & GELHAAR, LLP
                                           260 Franklin Street, Suite 1600
                                           Boston, Massachusetts 02110
                                           (617) 720-2880 (T)
                                           njr@dcglaw.com

                                              1
         Case 1:20-cv-10523-DLC Document 36 Filed 06/08/20 Page 2 of 2



                                CERTIFICATE OF SERVICE
       I, Nicholas Ramacher, hereby certify that the foregoing document was filed through the
ECF system and will therefore be sent electronically to all counsel of record as identified on the
Notice of Electronic Filing (NEF).

                                                     /s/ Nicholas Ramacher
                                                        Nicholas Ramacher




                                                 2
